This is an appeal from the district court of Caddo county, wherein the defendant was convicted of the crime of unlawfully selling mortgaged property, and his punishment fixed at a fine of $250. But two questions are involved: (1) It is contended that the evidence is insufficient because the record discloses that the sale occurred in Carter county, Okla., instead of Caddo county, and for this reason the district court of Caddo county had no jurisdiction of the offense. This contention is not supported by the record. The evidence shows that the negotiations for the sale of the mortgaged property between the defendant and the purchasers thereof were commenced, *Page 700 
and the sale finally consummated, in Caddo county, Okla. It is also contended that the proof is entirely lacking to show any criminal intent by the defendant to defraud the holder of the mortgage, but this contention is equally without merit, for there are facts and circumstances disclosed by the evidence which would authorize the jury to conclude that the purpose of the defendant was to defraud the holder of the mortgage against the property which he sold without the written consent of the mortgagee. The question of defendant's intent to defraud was submitted to the jury in the instructions given by the court in a way very favorable to the defendant, and the jury decided the issue adversely to the defendant's contention. A fair and impartial trial was afforded to the defendant, and no error prejudicial to his substantial rights appears. The judgment of the trial court is, therefore affirmed, with instructions to carry the same into effect.